Citation Nr: 1108109	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-26 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board notes that the Veteran lives in the jurisdiction of the Newark, New Jersey RO.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran currently has tinnitus which is not related to his active service.

2.  The preponderance of the evidence indicates that the Veteran currently has hearing loss in the right ear which is not related to service.

3.  A hearing loss disability for VA compensation purposes is not present in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).

2.  The criteria for establishing service connection for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).

3.  The criteria for the establishment of service connection for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims  and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran contends that his current hearing loss and tinnitus are related to his military service.  Specifically, he indicates that he was exposed to noise from Advanced Infantry Training, sounds of explosions and gunfire while in Vietnam and in Germany.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).  Service connection may also be granted for disease that is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In this case, service personnel records reflect that the Veteran was a teletype operator from August 1967 to June 1969.  He had service in the Republic of Vietnam and also attended Advanced Infantry Training (AIT).  

The Board initially notes that the Veteran's service treatment records are negative for treatment of tinnitus or hearing loss.  The Board further notes that he sustained injuries in a fight in Mannheim during April 1968, consistent with his statements on appeal.  He was diagnosed at that time with closed fractures of the nose and intraorbital rim.  

A hearing test conducted at the time of the Veteran's induction in August 1966 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
X
0
LEFT
-10
-10
-10
X
5

There is no indication of an injury to the ears or complaints of hearing loss during active service.  Additionally, hearing loss was expressly denied in the report of medical history accompanying the Veteran's separation examination in June 1969.  Such report did not indicate any ringing in the ears.  The objective examination report itself did not contain audiometric findings.

Post-service, a March 2007 private treatment record indicates diagnoses of moderate sensorineural hearing loss, impacted cerumen and subjective tinnitus.  The provider indicated that the Veteran's hearing loss is consistent with his age.  The examination report noted that the Veteran was exposed to high noise during his time in the military.  

In VA treatment records dated in February and March 2008, the Veteran indicated that his tinnitus had onset during June 2007 as a result of an attack of vertigo

On a VA evaluation in July 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
50
LEFT
20
10
10
20
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The Veteran attributed the onset of his tinnitus to an episode of dizziness resulting in a fall.  He reported an onset of hearing loss five years prior.  The Veteran denied noise exposure except during active duty.  His noise exposure during active duty included weaponry without ear protection.  

The VA examiner opined that the Veteran's hearing loss and tinnitus were not caused by or as a result of noise exposure while in the military.  In reaching this conclusion, he noted that in-service hearing was normal, with no complaints of treatment for hearing loss and tinnitus.  Additionally, compensation and pension examinations during 1970 and 1973 did not report hearing loss, tinnitus or other ear related conditions.  Moreover, the Veteran reported tinnitus as a result of vertigo with a subsequent fall prior to and at the time of the VA examination, and he stated that his hearing loss began approximately thirty years post-service.  Finally, the nature of the Veteran's hearing loss was consistent with conductive pathology and not with noise exposure, and current scientific evidence indicates that hearing loss related to acoustic exposure or trauma manifests at the time of insult and has not been found to present with a progressive onset.  

Taking all of the evidence into account, the Board finds that the preponderance of the evidence is against a finding that the claimed tinnitus and right ear hearing loss are related to active service.  In this regard, there is no showing of continuity of symptomatology.  Indeed, the Veteran denied hearing loss at the time of separation from service.  Moreover, he has alleged an onset of hearing loss and tinnitus many years following separation from service.  Thus, continuity of symptomatology has not been shown either by the clinical record or by the Veteran's own statements.
  
The Board further notes that the medical evidence of record, to include the private treatment report, does not relate the Veteran's current hearing loss to active service.  Additionally, the Board notes that the Veteran has consistently related his tinnitus to the recent occurrence of vertigo with a fall rather than any incident of service.  Thus, the Board finds that service connection for such conditions must be denied.

The Veteran himself has indicated that his hearing loss and tinnitus are related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of symptoms, and the Veteran's post-service indications of vertigo with a fall resulting in tinnitus, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

With regard to the claim for service connection for hearing loss of the left ear, the evidence fails to reveal he currently suffers from a hearing loss disability in that ear pursuant to the provisions of 38 C.F.R. § 3.385.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The findings on VA examination did not meet those requirements for the left ear.  Thus, he does not have a hearing loss disability in the left ear for VA purposes.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


